           Case 3:18-cv-00009-EMC Document 136 Filed 03/20/19 Page 1 of 3




                    UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
              Form 1. Notice of Appeal from a Judgment or Order of a
                            United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 3:18-CV-00009 EMC

Date case was first filed in U.S. District Court:                  01/02/2018

Date of judgment or order you are appealing:                       03/05/2019
Fee paid for appeal? (appealfees are paid at the U.S. District Court)
(7," Yes     C No       C' IFP was granted by U.S. District Court

List all Appellants (List each partyfiling the appeal. Do not use "et al." or other abbreviations.)
  Jeffrey S. Cichocki




Is this a cross-appeal? C' Yes             6," No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                  6; Yes         C No

If Yes, what is the prior appeal case number?                      19-15139

Your mailing address:
GORDON REES SCULLY MANSUKHANI, LLP

275 Battery Street, Suite 2000

City: San Francisco                           State: CA               Zip Code: 94111

Prisoner Inmate or A Number (if applicable):

Signature       s/ Fletcher C. Alford                                   Date March 19, 2019
     Complete andfile with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscouris.gov

Form 1                                                                                          Rev. 12/01/2018
        Case 3:18-cv-00009-EMC Document 136 Filed 03/20/19 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use "et al." or other abbreviations.)
Name(s) of party/parties:
Jeffrey S. Cichocki



Name(s) of counsel (if any):
Fletcher C. Alford
Ryan B. Polk


Address: 275 Battery Street, Suite 2000, San Francisco, CA 94111
Telephone number(s): (415) 875-3115
Email(s): falford@grsm.com, rpolk@grsm.com
Is counsel registered for Electronic Filing in the 9th Circuit?                        C.' Yes     C No

Appellee(s) (List only the names ofparties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
John Finkelstein
Jennifer Finkelstein

Name(s) of counsel (if any):
Mark E. Merin, Esq.
Paul H. Masuhara, Esq.


Address: Law Office of Mark Merin 1010 F. St. #300 Sacramento, CA 95814
Telephone number(s): (916) 443-6911
Email(s): mark@markmerin.com, paul@markmerin.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about thisform? Email us at forms@ca9.uscourts.g.ov

Form 6                                                1                                        New 12/01/2018
         Case 3:18-cv-00009-EMC Document 136 Filed 03/20/19 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Jeffrey S. Cichocki

Name(s) of counsel (if any):
Alexander Francuzenko


Address: 3050 Chain Bridge Road, Suite 200, Fairfax, VA 22030
Telephone number(s): (703) 865-7480
Email(s): afrancuzenko@cookcraig.corn
Is counsel registered for Electronic Filing in the 9th Circuit?                      C Yes       (.` No
Appellees
Name(s) of party/parties:
John Finkelstein
Jennifer Finkelstein
Name(s) of counsel (if any):
Julius L. Finkelstein, Esq.


Address: Law Office of Julius L. Finkelstein PO Box 61024 Palo Alto, CA 94306
Telephone number(s): (415) 793-5390
Email(s): jlfinkelstein@yahoo.com

Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about thisform? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                       New 12/01/2018
